Citation Nr: 9934716	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-03 702A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder condition.  

2.  Entitlement to service connection for a claimed left knee 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the RO.  



REMAND

The Board notes that the veteran has asserted that he has 
current right shoulder and left knee disabilities as the 
result of injuries suffered while he was on active duty.  His 
lay assertions alone cannot constitute competent evidence to 
well ground the claim of service connection, but it triggers 
VA's duty to notify the veteran of the type of evidence 
necessary to complete his application.  38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this regard, the Board also finds that the veteran should 
be asked to provide information regarding all post-service 
medical treatment he has received for his claimed right 
shoulder and left knee conditions.  In addition, all medical 
evidence which tends to support his assertions that he has 
current right shoulder and left knee disabilities due to 
injury or disease in service should be provided by the 
veteran in order to well ground his claims of service 
connection.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for claimed 
right shoulder and left knee conditions.  
The veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertions that he has 
current right shoulder and left knee 
disabilities due to disease or injury 
which was incurred in or aggravated by 
service.  Based on his response, the RO 
should undertake to obtain copies of all 
records from any identified treatment 
source.  Any VA treatment records should 
be procured in this regard and associated 
with the claims folder.  

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


